47 So. 3d 404 (2010)
In the Interest of A.R. and A.R., children.
D.R., Petitioner,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Respondent.
No. 2D10-2171.
District Court of Appeal of Florida, Second District.
November 24, 2010.
Toni A. Butler of Toni A. Butler, P.A., Naples, for Petitioner.
Jeffrey Dana Gillen, West Palm Beach, for Respondent Department of Children and Family Services.
Jennifer S. Paulin and Laura E. Lawson, Tavares, for Respondent Guardian ad Litem Program.
PER CURIAM.
The petition for certiorari filed by the Father, D.R., is dismissed. In dismissing the petition, the court makes no determination as to any potential future rights or appeals the Father may have.
DAVIS, CRENSHAW, and BLACK, JJ., Concur.